Ladner, J.,
dissenting. — I regret I cannot agree with the majority opinion.
Canons of construction, rules of interpretation, and precedents cannot be applied to overcome the plain language in a will nor to supply words omitted.
The testatrix directed her “executor ... to deduct the unpaid balances thereon [i e., notes mentioned] from the respective shares of the persons owing the respective sums as evidenced by the aforesaid notes.” What is given to the wife falls within the general conception and definition of the word “share”. Bouvier defines “share” as “a portion of anything.' Sometimes the shares are equal, other times . . . unequal.” Small v. Small, 242 Pa. 235, *152defines the word “share” in a will as naturally importing all that a legatee takes thereunder and will be so construed unless an intention to the contrary is fairly to be deduced from other language of the testator.
The wife is “hot a person owing” anything, hence, in absence of express direction by the testatrix that the debt of her husband is to be deducted from her share, it ought not to be done. If the testatrix had so intended, she might easily have said so. The wife’s share is not the husband’s share, and the direction is to deduct from the respective shares of the persons owing.
A case more nearly in point than any cited in the majority opinion is that of Jacob Tome Institute et al. v. Shipley et al., 102 Md. 642, 62 Atl. 1042. There a guarantor by deed of trust provided that at his death one fourth of his estate should go to each of three children, the other one fourth to go to the trustee for the benefit of the fourth child during his life, and at his death to his children, free of the trust. The deed of trust made advancements to each child a charge on his share. It was held that the advancement to the fourth child was a charge only on his equitable life estate and not on the share of his children. If we substitute the wife for the children, we have this exact case.
The argument that the principle of equality prevents a construction which would operate to reduce the shares of the other children because of forgiveness of any balance where the share of the debtor is insufficient to pay, loses sight of the fact that this is only a partial distribution upon a first account. The whole estate is of sufficient size to discharge the entire debt of the husband out of his legacy alone without requiring contribution from the other children or from the wife’s legacy. For these reasons I feel obliged to dissent.